People v Surico (2016 NY Slip Op 02862)





People v Surico


2016 NY Slip Op 02862


Decided on April 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
MARK C. DILLON
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2014-11319

[*1]The People of the State of New York, respondent, 
vKeith R. Surico, appellant. (S.C.I. No. 200/14)


Salvatore C. Adamo, New York, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kristen A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Forman, J.), rendered November 25, 2014, convicting him of robbery in the third degree (three counts), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, since his waiver of indictment satisfied all of the requirements of the New York Constitution and CPL article 195, the waiver of indictment was valid (see NY Const, art 1, § 6; CPL 195.10, 195.20; People v Sze, 113 AD3d 795; People v Davis, 84 AD3d 1645, 1646; People v Wicks, 42 AD3d 585).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant's remaining contention is without merit.
MASTRO, J.P., DILLON, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court